Title: To George Washington from Jonathan Trumbull, Sr., 17 July 1775
From: Trumbull, Jonathan Sr.
To: Washington, George



Sir
Lebanon [Conn.] 17th July 1775

On the first Instant I met the Honble Assembly of this Colony, to deliberate on the Request & pressing Reasons sent us from the Massachusetts for an imediate Augmentation of Troops from this Colony—our Assembly agreed to augment with two Regiments of 700 Men each, who are now raising to join the Continental

Army—It was wished that we could have had the Advice & Direction of the Congress or your Excellency before we took this Step—but thought the present critical Scituation of our affairs would not admit the Delay of obtaining it—Since your Arrival at Camps before Boston, View and Consideration, of their Scituation & Circumstances, shall gladly be advised—& shall attend your Request for the hastening and Marching the Men.
There are 1391 Barrels of Flour come to the Care of Colo. Jedh Huntington at Norwich for the Use of the Army which I have ordered forward—the busy Season with the Farmers renders its speedy Transportation difficult—please to advise of the Need of Hurry, & where it shall be ordered to be delivered.
  Our Assembly supplied Majr General Schuyler with £15,000—in Cash—and 40 half Bbs. of another Necessary Article—Accounts from the Northward are favourable—the Brig Nancy, Thomas Daviss Master, which arrived at Stonington with Molasses is removed to Norwich—she hath on Board 18, or 19,000 Galls.—the Committee of Inspection & Correspondence, I trust, will take proper Care respecting both Vessell & Cargoe.
The Road by my Door being the nearest for Post Riding from Cambridge to Philadelphia, shall be obliged, whenever your Excellency has Occasion to send to that City, if the Rider may be directed this Way & to call on me, for the Convenience of any Dispatches I may have Occasion to forward by him—Fessenden has passed this Way more than once. I am, with great Esteem and Regard Sir Your obedient, and most humble Servant

Jonth. Trumbull

